By the Court. —
Benning, J.
delivering the opinion.
Was the charge right? This involves the question, whether, if the slave is indicted, the master is bound to furnish him with lawyers to assist him in his defence ?
We do not know of any law that imposes such an obligation, upon the master. And it is incumbent on those who insist on the existence of an obligation, to show, that there is something to create the obligation.
There are law's that impose various obligations on the master, but the obligation in question is not among them. See 13th div. 12th sec., Penal Code; 41st sec. of the act of 1770, amendatory of the patrol act; the act of 1815, “to compel owners of old or infirm slaves to maintain them.” Cobb Dig., 827. 981. 987. And expressio unius est exclusio alterius.
No such obligation mentioned among those imposed by statute on the masters of hired' servants, or apprentices, *190whether white, or black. See 3d section of the act of 1796, "for the government of servants, not slaves, imported or migrating into this State.” Id 961. This is an act of some general interest at this time, when the question of supplying the tropics with apprenticed Africans and Asiatics, is receiving so much attention. Id. 985.
Nor does it seem, that there is any great need, that such an obligation as this, should be imposed on the master. Every master has an interest to prevent his slave from being punished, an interest that increases with the increase of the punishment to which, the slave is exposed. Nearly every master, together with nearly every member of his family, has also an affection for his slave.
This being so, it may be pretty safely assumed, that if in any case, the master refuses to employ lawyers for his slave, the case is one in which the master ought not to be required to employ them.' It may be pretty safely assumed that every such case will be a case in which the master, a juror biased, by both interest and affection, to acquit, has convicted.
We think, that the charge in this case, was erroneous, and therefore, that there ought to be a new trial.
Judgment reversed.